
	
		II
		112th CONGRESS
		1st Session
		S. 1139
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Ms. Klobuchar (for
			 herself, Mr. Inhofe,
			 Mr. Bennet, Mr.
			 Coons, Mr. Nelson of
			 Nebraska, Mrs. Murray,
			 Mr. Baucus, Mr.
			 Franken, and Mr. Udall of
			 Colorado) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide that
		  interest shall not accrue on Federal Direct Loans for members of the Armed
		  Forces on active duty regardless of the date of disbursement.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemember Student Loan Interest
			 Relief Act.
		2.No accrual of
			 interest for members of the Armed Forces on active dutySection 455(o) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(o)) is amended—
			(1)in paragraph (1)—
				(A)by striking paragraphs (2) and
			 (4) and inserting paragraph (3); and
				(B)by striking
			 for which the first disbursement is made on or after October 1,
			 2008;
				(2)by striking
			 paragraph (2); and
			(3)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
			
